Citation Nr: 0718762	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-43 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke, to include seizures. 

2.  Entitlement to special monthly compensation for loss of 
use of the left foot.  

3.  Entitlement to an increased rating for a crushing injury 
to the left thigh with loss of substance of Muscle Group XIV, 
currently rated as 30 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970 and October 1972 to September 1975 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Des Moines, Iowa (hereinafter RO).  

The issues of entitlement to entitlement to special monthly 
compensation for loss of use of the left foot and an 
increased rating for a crushing injury to the left thigh with 
loss of substance of Muscle Group XIV require additional 
development, and are addressed in the remand portion of the 
decision below.  These issues are being remanded to the RO 
via the Appeals Management Center in Washington, DC.    
 

FINDINGS OF FACT

1.  The record on appeal does not contain medical evidence 
that a stroke or seizures resulting therefrom is due to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing medical 
treatment.

2.  The record on appeal does not contain medical evidence 
that a stroke or seizures resulting therefrom is due to an 
event not reasonably foreseeable in furnishing his medical 
treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a stroke to include seizures have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudication below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, prior to initial adjudication, 
a letter dated in December 2001 satisfied the duty to notify 
provisions.  As for the duty to assist, the record from the 
VA treatment in question has been obtained, along with 
voluminous VA treatment records.  The veteran was informed by 
the December 2001 letter that he needed to submit medical 
records to support his claim for benefits under 38 U.S.C.A. 
§ 1151, but no such records have been submitted.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  While the Board has considered the request of 
the veteran's representative in his April 2005 presentation 
that the case be remanded to obtain a medical opinion, the 
facts of this case as will be demonstrated below do not 
suggest the need for such an opinion.  38 C.F.R. § 
3.159(c)(4); compare Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), with Charles v. Principi, 16 Vet. App. 370 
(2002).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the issue adjudicated 
below, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

The veteran claims that compensation under 38 U.S.C.A. §  
1151 is warranted for residuals of a stroke, to include 
seizures, because VA surgery for a deviated septum resulted 
in an episode in recovery thereafter where the doctors had 
difficulty controlling his blood pressure, which caused the 
veteran to have "unbearable" pain in his head.  

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. §§ 3.358, 3.361.

Review of the records reveals reports from a septoplasty 
performed at a VA medical facility in May 1990.  These 
reports do reflect that the veteran had problems with 
elevated blood pressure in the recovery room following the 
surgery after a poor response to beta blockers and 
analgesics.  However, the high blood pressure was controlled 
with hydrazine at the time of his transfer from the recovery 
room, and the hospital course thereafter was uneventful.  The 
record thereafter reflects treatment for symptoms typical of 
a stroke to include seizures, with doctors at times 
attributing this symptomatology to substance abuse, and other 
times finding the cause of the symptoms to be unknown.  As 
most pertinent to the veteran's claim, however, the record 
does not contain any competent medical evidence that supports 
a conclusion that the veteran developed seizures as a result 
of fault on the part of any VA personnel or an event which 
was not reasonably foreseeable in connection with the May 
1990 septoplasty.   

As for the veteran's assertions that his stroke residuals are 
related to improper treatment in connection with the May 1990 
septoplasty, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

In short therefore, the preponderance of the evidence is 
against the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a stroke, 
to include seizures.  As such, the doctrine of reasonable 
doubt is inapplicable, and the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
stroke, to include seizures, is denied. 


REMAND

Entitlement to special monthly compensation for loss of use 
of a foot may be established if there is complete paralysis 
of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 3.350(a)(2) (2006).

Review of the record reveals VA outpatient reports reflecting 
left foot drop or "dragging" (see e.g. June 28, 2002, 
August 6, 2002, June 30, 2003, and July 24, 2003, VA 
outpatient treatment records.).  An examiner in July 2003 
rendered an impression of "?? Drop foot," noting that 
electrodiagnostic testing in August 2002 (the reports from 
which are not of record) was normal and that the examination 
at that time was difficult due to "subjective resistance and 
. . . evidence of voluntary contraction of the muscles."  A 
VA examiner in January 2004 noted that the veteran had a 
history of foot drop that was "most likely a correlation 
with his [service-connected] thigh injury."  Given this 
opinion, the somewhat ambiguous evidence as to the whether 
the veteran has left foot drop, and, if so, whether it is 
accompanied by the symptomatology required for compensation 
under 38 C.F.R. § 3.350(a)(2) as set forth above, the Board 
concludes that a VA examination and opinion is necessary to 
equitably adjudicate the claim for service connection for 
loss of use of the left foot.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the claim for an increased rating for 
crushing injury to the left thigh with loss of substance of 
Muscle Group XIV, it has been several years since the veteran 
was afforded a VA compensation examination to determine the 
severity of these residuals.  While the record reflects that 
the veteran failed to report to such an examination scheduled 
for March 2002, he was not informed of the potential 
consequences with respect to the adjudication of his claim of 
his failure to do so.  See 38 C.F.R. § 3.655(b) (2006).  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran is to be provided a VA 
neurologic examination that includes an 
opinion by the examiner as to whether, 
due solely to service connected 
disability associated with a crushing 
injury to the left thigh, the veteran has 
complete paralysis of the external 
popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by 
characteristic organic changes, including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve.  The 
claims folder must be made available to 
the examiner.  Electrodiagnostic testing 
and any other testing deemed appropriate 
should be accomplished.  The examiner 
should also comment on the degree of 
neurological impairment in the left lower 
extremity, and describe the exact 
location and functioning affected by such 
impairment.  The rationale for each 
opinion expressed must be provided.  If 
any opinion cannot be provided without 
resort to speculation, it must be so 
noted in the examination report.  A typed 
examination report should be prepared and 
associated with the veteran's VA claims 
folder.

2.  The veteran is to be provided with a 
VA muscles examination that includes an 
assessment by the examiner as to whether 
the veteran has "moderately severe" or 
"severe" disability in Muscle Group XIV 
(The Sartorius, rectus femoris, vastus 
externus, vastus imtermedius, vastus 
internus and tensor vaginae femoris).  
The examiner must describe all 
symptomatology due to the veteran's 
service-connected residuals of a crushing 
injury to the left thigh and distinguish 
symptomatology due to service-connected 
disability from any symptomatology due to 
nonservice-connected disability.  The 
claims folder must be made available to 
the examiner.  The rationale for each 
opinion expressed must be provided.  If 
any opinion cannot be provided without 
resort to speculation, it must be so 
noted in the examination report.  A typed 
examination report should be prepared and 
associated with the claims folder. 

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for either of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following the completion of the 
development requested above, the claims 
that have been remanded should be 
readjudicated by the RO.  To the extent 
that this does not in grant of all 
benefits sought, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


